IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JOHNUALL BENDER,                          : No. 88 EM 2015
                                          :
                        Petitioner        :
                                          :
                                          :
              v.                          :
                                          :
                                          :
COURT OF COMMON PLEAS OF                  :
PHILADELPHIA COUNTY,                      :
                                          :
                        Respondent        :


                                       ORDER



PER CURIAM

      AND NOW, this 18th day of September, 2015, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are

DISMISSED. See Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (providing that hybrid

representation is impermissible). The Prothonotary is DIRECTED to forward the filings

to counsel of record.